Emery, C. J.
The material allegations of fact in the bill of exceptions in this case may be summarized as follows: Stevens brought an action of covenant broken against Parsons for breach of his covenant of warranty against incumbrances in his deed of conveyance of certain land to Stevens. The breach alleged was the existence of a right of way in a third party across the land. Upon the bringing of that suit, Parsons brought this bill in equity against Stevens to procure a reformation of the deed he had given Stevens so that it should except the right of way from the description and covenants. In this equity suit an answer was filed and also the usual replication.
At the next term of this court in the county the parties appeared and both suits were set for trial together before the same jury, issues of fact in the equity suit having been framed for the jury. After some evidence had been introduced by Parsons, the plaintiff in the equity suit, the court adjourned for the noon recess. At the time of such adjournment the presiding Justice stated that "he should *68rule that a certain right of way conveyed by Parsons to one Jones would be confined to a right of way ‘as used’ at the time of such conveyance.” During the recess, Stevens’ counsel, in the presence of the presiding Justice, proposed that the entry "Neither party, no further action for the same cause” be made in the action at law, and that a final decree by consent be entered in the equity suit sustaining the bill and reforming the deed as prayed for. Counsel for Parsons accepted the proposition, and the entry agreed upon was made in open court in the action at law, and in the equity suit the decree agreed upon was drawn, signed by the presiding Justice, filed and entered. The presiding Justice thereupon announced that the cases had been settled and dismissed the jury from further consideration of them.
The decree was as follows, viz : "That the deed dated May 19, 1906, from said plaintiff to said defendants be reformed by adding thereto after the words "well situated on said premises,” the words "also excepting and reserving to said Maude M. Jones, her heirs and assigns, a right of way over and across the west side of said Wing lot from Main Street to the fence first mentioned herein as the second bound of the land herein conveyed, as reserved to said Maud M. Jones in deed from said grantor to said Maud M. Jones, dated May 17, 1'906, and recorded in Kennebec County Registry of Deeds, Book 470, Page 399.”
Seven days afterward, but during the same term, Stevens’ counsel, instead of taking an appeal, moved the single Justice to withdraw and set aside the decree in equity, on the ground that he understood the words "as used” in the statement by the presiding Justice as to what his ruling would be, to refer, not to location, but as equivalent to the words "for the same uses as.” The Justice, intended to convey the former idea, viz, "in the same location as” and employed the words "as used” for that purpose, and he found as facts that Stevens’ counsel understood the words to signify "for the same uses as,” and but for such understanding would not have agreed to the entry and decree. Neither Parsons nor his counsel was in any way responsible for such misunderstanding.
*69The presiding Justice against the objection of Parsons’ counsel in the same case withdrew the decree filed in the equity suit, and ordered the cáse to stand upon the docket for trial. Parsons’ counsel thereupon excepted to this ruling. The question presented is important, being whether, upon the facts stated, the case was so finally disposed of and ended, that the single Justice should not have undertaken upon mere motion of counsel summarily to adjudicate upon the questions of law and fact involved, but should have remitted the complaining party to his right of appeal or to the usual and more deliberate procedure of review provided for obtaining relief from alleged mistakes in judgments and agreements.
There must of course be some point or stage in every court procedure, legal or equitable, when the particular cause is finally disposed of, its thread cut, and the parties are out of court, to be brought in again only by some new process duly served upon them. Where the court is open during regular terms only, it is common learning that the final adjournment of the term ends the power of the court over final judgments and decrees passed at the term. Its orders, decrees and judgments then existing, made as intended at the time, must stand until corrected or reversed upon some new proceeding by way of review. Bank of U. S. v. Mass., 6 How. 31 at page 38 ; Bronson v. Schulten, 104 U. S. 410. This rule, or principle, applies to suits in equity as well as to actions at law. Brooks v. Railroad Co., 102 U. S. 107, was a suit in equity (see same case 101 U. S. 443) in which it was decided that a petition for rehearing presented after the term at which the decree was made could not be entertained. The court said, "At the end of the term parties are discharged from further attendance on all cases decided, and we have no power to bring them back. After that we can do no more than correct any clerical errors that may be found in the record of what we have done.” In Mummys v. Morgan's Heirs, 3 Littell (Ky.) 295, it was said, "Where a final decree is once given and énrolled and the term has passed at which it was done the decree if defective or erroneous can only be altered or reversed by the same court on a bill of review filed for that purpose.” See also Lilly v. Shaw, 59 Ill. 72; Sturtevant v. Stanton, 47 Conn. 579; Bataille *70v. Hospital, 76 Va. 63; Jones v. Turner, 81 Va. 709 ; In Ernest Tosetti, Brewing Co. v. Koehler, 200 Ill. 369, 65 N. E. 636, the court held that a motion to vacate a decree, filed after the term, was too late, saying "The decree was regularly signed and filed and was entered of record and the power of the court over the case was thereby exhausted.” In 2 Beach on Modern Equity Practice, sec. 850, the law is stated as follows : "The power of the court over the action and over the parties to it is exhausted by the final adjournment of the term at which the final decree is entered, and it cannot resume jurisdiction either over the subject matter or the parties without a new proceeding and the service therein of the ordinary original process.”
But where a court is not confined to terms, is always open, and can make orders, decrees, etc., including final decrees, on any day without regard to terms of court, there evidently can be no such test of finality. There must be some other point of time at which a decree, intentionally made as a final decree, becomes actually final and operative; when that suit is ended and the parties dismissed. In England that point was when the final decree was enrolled, irrespective of terms. Pitman v. Thornton, 65 Maine, 96, 99; Clapp v. Thaxter, 7 Gray, 384; Brown v. Aspden, 14 How. 26 ; 2 Smith’s Chancery Practice, pages 5 et seq.
In this State it is well settled, at least since the Equity Procedure Act of 1881, that there are no terms in equity proceedings, that final decrees, as well as other decrees and orders may be made upon any day except the few upon which no court can be held, that the signing, entering and filing a final decree is equivalent to its record or enrollment, and that the decree becomes operative from that time. R. S., ch. 79, secs. 11, 28. Pitman v. Thornton, 65 Maine, 96, page 98. Gilpatrick v. Glidden, 82 Maine, 201, at pages 203, 204. Allan v. Allan, 101 Maine, 153, at page 156. It is the same in Massachusetts since the Act of 1859. Thompson v. Goulding, 5 Allen, 81; White v. Gove, 183 Mass. 333.
In view of the statute of 1881 as construed above, it must be evident that the fact that the decree in this case was filed during a stated term of the court did not delay its operation to the end of the *71term, and the fact that the motion to vacate was made during the same term does not give it any better position than if filed after the term. The idea of "term” should be eliminated from the mind, and the case considered as if the decree was filed and the motion made out of term time.
If the end of the term is the end of the court’s power to vacate, reverse or materially change a final decree made as of that term except upon some new process and notice as for review as held in the cases above cited to that point, it would seem that where the final decree is made as of a particular day without regard to court terms, that day is the end of such power. There is also direct authority to the same effect. In Brown v. Aspden, 14 How. 26, it was said "By the established rule of chancery practice a rehearing in the sense in which that term is used in proceedings in equity cannot be allowed after a decree is enrolled.” As said above, signing, entering and filing a decree is equivalent to enrollment. In Maynard v. Pereault, 30 Mich. 160, the court held that by the enrollment of the decree the case had reached a stage in which it was subject to be opened for re-examination only on bill of review. In Bennett v. Winter, 2 Johns, ch. (N. Y.) 205, a petition accompanied with due notice to open a final decree was denied upon the sole ground that "a final decree regularly obtained and enrolled cannot be opened or altered in this court but upon a bill of review.” See also Cummings v. Parker, 63 N. H. 198; Jones v. Davenport, 45 N. J. Eq. 77; Thurston v. Devecmon, 30 Md. 210, 217; Thompson v. Goulding, 5 Allen, 81, and the Virginia cases above cited, 76 Va. 63, 81 Va. 709. The statute cited in the Massachusetts case was similar to our statute of 1881, now R. S., chapter 79, section 11 et seq. In Whitehouse Eq. Pr., section 526, it is laid down that in this State "after a final decree has been signed, filed and entered errors involving the merits of the case cannot be corrected by rehearing on motion or petition, the only remedy being by bill of review or the statutory petition for review.” Much less it would seem could such a decree be wholly vacated upon simple motion. In White v. Gove, 183 Mass. 333, a decree dismissing the bill had been made and entered. The plaintiff afterward, within *72thirty days, filed a motion that the decree be vacated and a rehearing granted, first, because the agreed statement of facts in the case was not authorized by the plaintiff; second, because the agreed statement was erroneous in many particulars; third, because it omitted many facts essential to the plaintiff’s case. The motion was supported by affidavit. The Justice ruled he had not the power to vacate the decree and grant a rehearing. The Law Court held that the ruling was correct. The court said (page 340), "This ruling was founded upon the established principle that after the entry of a final decree in equity, as after the entry of a final judgment in a suit at law, the case is finally disposed of by the court subject to such rights of appeal, if any, as the statute gives, and the court has no further power to deal with the case except upon a bill of review. The principle thus declared to be established was fully and explicitly affirmed in the later case Larkin v. Lawrence, 195 Mass. 27, where the motion was filed only three days afterward. See also Marshall Eng. Co. v. New Marshall Eng. Co., 203 Mass. 410, 416.
The probate court case, Bergeron v. Cote, 98 Maine, 415, does not conflict with the above cited authorities. There the decree was inadvertently made without hearing and without actual adjudication, was not in fact the judgment of the judge, and did not end the proceedings. Fui’ther, as was said by the court in that case, the new petition for an order of distribution reciting different facts was practically a petition for a revocation of the former order; and upon this new petition notice was given to all parties. The revocation therefore was not summary upon motion, but deliberate, on new petition and notice with right of appeal.
From the foregoing authorities, as well as from the nature of judicial proceedings, it must be held to be established as a general and necessary rule of equity procedure governing this court, that a decree once deliberately formulated, signed, entered and filed, cannot afterward be summarily revoked or vacated on motion for alleged mistakes of a party or even of the court; but that relief from such mistakes must be sought for through the more deliberate procedure provided for review, at least where such procedure would be *73open to the complaining party but for his own fault. This view is in harmony with the language of the Maine Equity Procedure Act, R. S., chapter' 79. In section 38 express provision is made for granting reviews for mistakes, etc., on petition upon which reasonable notice shall be given the other party of the time and place for the hearing. Sec. 39 affirms the power of the court "to hold all interlocutory orders and decrees subject to revision at any time before final decree.” It is noticeable that the power of revision thus saved to the court in a given suit is limited to interlocutory decrees and is to be exercised befoi’e the final decree is made.
Of course the rule above stated does not prohibit an equity court from afterward, on motion, completing or perfecting its final decrees, by correcting clerical errors of omission and commission in preparing the draft. In some jurisdictions, also, it is held that final decrees of the class known as "decrees pro confesso,” or decrees upon default, or nil dicit, without hearing, may in some cases be opened for hearing on petition, but we find no case where a final decree deliberately made after answer filed, issue joined and evidence heard, has been afterward vacated upon mere motion as in the same suit. In Battaile v. Hospital, 76 Va. 63, it was held that relief from the final decree could not be obtained by motion since "the decree was not upon a bill taken for confessed.”
How a final decree upon a bill taken pro confesso may be vacated under the established rules of procedure in this State need not now be considered. Also, in cases where a manifest injustice in the decree is alleged and the remedy by appeal or review has been lost without fault of the injured party, it may be that an equity court has inherent power upon due petition and notice to open the decree so far as to correct the injustice alleged and proved. What would be the power of this court in such cases, and how it should be exercised, with what notice and deliberation, with what right of appeal and exception, need not now be considered, since in this case the remedy by proceedings for review is still open, and it does not appear that any relief to which the plaintiff may be entitled cannot be obtained by those proceedings.
*74Recurring now to the decree in this case, it certainly is not within the class of "pro confesso” decrees. It answers none of the definitions of such decrees. It was not made upon default, or nil dicit. Answer was filed, issue was joined and evidence taken. The case and both parties were in court, at least by counsel, when the terms of the decree were settled. If not a "consent decree,” it must be regarded as a decree embodying the then opinion of the court and made as such after consideration of the bill, answer and evidence. Not only was the opinion of the court thus actually formed and stated, but a final decree in accordance therewith was drafted, signed, entered and filed, the case announced as ended, and the parties dismissed. It is in all respect the decree which the court adjudged upon the pleadings and evidence to be the proper decree. Indeed, the motion of the defendant is not for any correction of the decree, but to have it wholly revoked that he may have another and second hearing and trial. Under the well settled rules of chancery practice above stated and illustrated, it must be held that the motion should not have been sustained and decree revoked, but that the defendant should have been remitted to remedies by way of appeal or review. At the time of the motion, the case had been decided upon pleadings and evidence, the parties had been dismissed, and the ordinary remedies for the correction of mistakes by appeal or bill for review had not been barred.

Exception sustained.


Order withdrawing final decree annulled.


The final decree ordered restored.

*75Dissenting Opinion by Spear, J., Whitehodse, J., Concurring.